Citation Nr: 1529440	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-15 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


(The issues of service connection for a psychiatric disorder other than PTSD and right femur fracture will be the subject of a separate Board decision at a later date).


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2012 on the PTSD claim.  A transcript of that hearing has been associated with the claims file.

The Board previously remanded the issue of service connection for PTSD in July 2011, and then denied the claim in a February 2013 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a Joint Motion for Remand (JMR), which set aside the February 2013 Board decision, and remanded the matter for further adjudication consistent with the Joint Motion.  

The Board notes that the JMR indicated that the Board erred in finding Clemons v. Shinseki, 23 Vet. App. 1 (2009) inapplicable to the Veteran's other psychiatric disorders noted in the record, and remanded for consideration of such disabilities.  However, the Veteran has been afforded a Board hearing on the issue of service connection for a psychiatric disorder other than PTSD by a different VLJ, who must decide that issue.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  The transcript from that hearing expressly notes that PTSD was not being addressed in that hearing.  Accordingly, the issue of service connection for PTSD has been bifurcated from  the issue of service connection for a psychiatric disorder.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcation of a claim generally is within the Secretary's discretion"); see also Roebuck v. Nicholson, 20 Vet.App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).  As noted on the cover page, the issue of service connection for an acquired psychiatric disorder other than PTSD will be the subject of a separate decision by the VLJ who conducted the hearing on that issue.  


FINDING OF FACT

The most probative evidence indicates that the Veteran does not have a credible or corroborated in-service stressor upon which a diagnosis of PTSD can be based. 


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in July 2008.

The Veteran was afforded a hearing before the undersigned VLJ in August 2012, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to the events in service, his symptomatology, and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include on appeal to the Court, or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service treatment records, VA examination reports, and hearing testimony. 

The Board also notes that actions requested in the prior remand have been undertaken.  VA treatment records were obtained and Vet Center records were requested.  Additionally, a VA examination was obtained.  The Board notes that records from the Vet Center were not received.  However, as the Board concludes below that the Veteran does not have a credible in-service stressor, a diagnosis of PTSD due to service cannot be supported, and the failure to obtain these records     is not prejudicial.  Moreover, the Board notes the letter discussing the treatment from that Vet Center indicates that the Veteran did not have a stressor to support the diagnosis.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries  v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Board further notes JMR indicated that the November 2011 VA examination report:

noted that Appellant experienced three stressors and that two were sufficient to support a diagnosis of PTSD. . . . However, the examiner later states that 'the veteran does not meet the full criteria for PTSD related to any stressor' . . . Because the examination report was not clear, an addendum or additional opinion should be secured and considered, upon remand.

While the JMR indicated that an addendum or additional opinion should be secured and considered, the Board finds that such action is not necessary to decide this claim.  See McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) ("[T]he Board has a duty on remand to ensure compliance with the favorable terms stated in a [JMR] or explain why the terms will not be fulfilled.") (emphasis added).  

In the portion of the 2011 examination the parties to the JMR find unclear, the examiner was simply following the requirements for determining whether a diagnosis of PTSD was warranted; specifically, whether the Veteran first met Criteria A of a sufficient stressor, then addressing Criteria B, C, D, E, and F to determine whether the Veteran had the appropriate symptomatology to warrant a diagnosis of PTSD.  While a sufficient stressor is a threshold matter for a diagnosis of PTSD, it does not follow that a diagnosis of PTSD is automatically warranted simply because a sufficient stressor has been established. 

In this regard, the Court has recognized that a diagnosis of PTSD requires a finding by an examiner as to the sufficiency of the stressors to support a PTSD diagnosis and the adequacy of a veteran's symptomatology, as well as the diagnostic criteria  in the Diagnostic and Statistical Manual of Mental Disorders.  Cohen v. Brown, 10 Vet. App. 128, 143 (1997) (emphasis added).  The JMR seem to indicate that simply because a stressor sufficient to support a diagnosis of PTSD was identified, it was inconsistent for the examiner to then find that the Veteran does not meet     the full criteria for a diagnosis of PTSD based on the stressor.  However, a remand for the examiner to re-state the already established fact that the diagnosis of PTSD requires both a stressor and sufficient psychiatric symptomatology under pertinent diagnostic criteria would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is unnecessary where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

The futility of such a remand is further supported by the fact that the stressors      the examiner found sufficient to support a diagnosis of PTSD under Criteria A  were stressors that did not occur in service.  Specifically, the examiner found the sufficient stressors to be testicular surgery at age 10 and a motor scooter accident   at age 16.  The examiner determined the only in-service stressor reported, being kicked and picked on in the military, was not adequate to support a diagnosis of PTSD.  Remand for the examiner to address why a diagnosis of PTSD is not warranted based on non-service stressors also serves no useful purpose.

Finally, the basis for the Board's denial, in the prior decision and in the current one, is the lack of credible and probative evidence of an in-service stressor.  Without credible supporting evidence of an in-service stressor, the adequacy of the VA examination is irrelevant, as credible supporting evidence of the stressor is required to support a claim for service connection for PTSD.  38 C.F.R. § 3.304(f).  Thus, any perceived inadequacy of the November 2011 VA examination as it pertains     to the claim for service connection for PTSD is harmless and a remand is not required. 

The Board notes that the JMR did not identify any deficiencies in the prior Board decision other than those discussed in the Introduction and immediately above.  

Based on a review of the record, the Board finds that the duty to notify and assist have been substantially complied with and will proceed to the merits of the issues on appeal.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either       has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If    the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.    38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014).  Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

However, effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence     of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  As such is not alleged here, the revised provisions do not affect the outcome of this claim.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.        See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Upon review of the record, the Board finds that the claim for service connection for PTSD must fail because an essential criterion for establishing service connection - credible supporting evidence of an in-service stressor - has not been met.  See 38 C.F.R. § 3.304(f).  

Initially, the Board notes that the appellant does not contend that his PTSD is the result of a combat-related incident or injury.  During the course of the claim, the Veteran has reported several stressors.  Specifically, stressors have been reported as a motor scooter accident at age 16, testicular surgery at age 10, and being drafted.  He stated that because his right testicle was "mutilated" during surgery as a child it affected his development physically and psychologically.  He stated that during basic training he was "traumatized due to his physical deformity of being around others, especially showers, etc."  The Veteran had also reported to a treatment provider that his father was a butcher, whose white apron was often times stained blood-red when he came home from work.  The Veteran alleged that in boot camp he was instructed to exclaim "kill, kill, kill" and had to learn to use weapons with covers over his eyes which was traumatizing to him.  The Board notes that the record reveals the Veteran's parents divorced when he was three years old, that his father was a retired worker at Swift Company and would come from Connecticut to visit them on Sundays, which raises a question as to when the Veteran would have seen his father in his work apron.  

Regardless, the Board finds the Veteran is not a reliable historian, and because of such, his alleged stressors related to service are not credible.  In this case, the record is replete with clinicians noting the Veteran is a poor or unreliable historian, has a significant delusional disorder, and that it was unclear whether his stressor for PTSD concerning his reported genital mutilation as a child was the result of delusions or was real.  Indeed, a May 2011 VA treatment report noted that with respect to PTSD, the psychiatrist wondered whether it was a delusional trauma from childhood or real or both.  The question of malingering was also raised in several treatment reports, and the Veteran's statements during those treatments reflect his intent for monetary gain.  

Even as early as 1975, it was noted that the Veteran was manipulative and was believed to be feigning symptoms to appear worse than he actually was.  In this regard, during a February to April 1975 VA hospital admission, it was noted that although he vividly described auditory hallucinations, ideas of reference, and a feeling that people were ganging up on him, when studied with psychological evaluation and observed clinically, it became apparent that the Veteran had learned how to manipulate the situations so as to feign illness.  On psychological testing, he showed a normal range of intelligence with only mild inefficiency and abstract functioning.  Short term recall seemed to be impaired but immediate memory was within normal limits.  The results of the tests were not consistent with the claimed gross confusion and disorientation.  It was noted that there was a feeling on the part of people who have observed him that he was feigning symptoms frequently.  The diagnosis was schizophrenia, chronic undifferentiated type, versus organic brain syndrome with psychotic reaction secondary to excess alcohol and drugs.

A November 2007 VA treatment report notes the Veteran's preoccupation with    the perceived "butchery of his genitals" when he was 10, for which he blames VA. It was noted that he seemed convinced that VA should have known about his condition before drafting him and that VA is responsible for his "not properly developing into a man."  He stated it was the military's fault for drafting him    when he was "coming into self-awareness as a teenager" and believes that his development (sexually, endocrinogically, psychologically) was "interrupted by being drafted" and that he holds them responsible.  He was diagnosed with a delusional disorder, among other conditions.  These records also noted that his reliability was questionable due to his mental illness and possible malingering for secondary gain of disability and service connection.  A December 2007 primary care note diagnosed delusional disorder and noted that "[Patient] adamant about getting a 100% [service connected] disability claim that his hormone levels had been permanently messed up due to his 3 months of service."  A January 2008 VA treatment note indicates the Veteran was pursing Social Security disability and a PTSD claim with VA because he wants to "take it easy and retire."

Moreover, there is no mention in treatment records from 1968 to 1975 of any harassment or adjustment problems relating to his military service.  The only elaboration concerning his military service pertained to a mention of being discharged due to a leg fracture.  At no time during these psychiatric hospitalizations did the Veteran reference any harassment during service or any complaint concerning his being wrongfully drafted.  

His claim for PTSD centers on the impact of what he terms genital mutilation and how that surgery impacted him in basic training, leading to his PTSD.  The record confirms that he underwent surgery to repair a right hydrocele and left undescended testicle in 1959.  His service entrance examination noted a right hernia scar but no other physical abnormalities related to his genitourinary system, nor were any noted on separation examination.  During hospitalization in December 1968 for drug abuse, he noted he had a girlfriend and that his sexual adjustment has been good.  He further noted that he was attending school when he first took drugs, and took 
them because he was curious, not for problems.  It was noted that 11/2 years 
ago he started to take LSD as an experiment.  At no point during this initial hospitalization did the Veteran mention any incidents concerning his military service or concern about his genital area.  VA general medical examination from October 1971 noted a normal genitourinary evaluation.  Likewise, private hospital records from 1968 to 1974 do not mention any military stressors as a precipitating factor for the Veteran's mental illness. 

The Veteran's reliability was further addressed by a VA examiner in November 2011.  She stated that the Veteran has a longstanding history of impaired reality testing, disorganized thinking and bizarre delusions, as well as a lengthy history of substance dependence (i.e., heroin, cocaine, amphetamine, LSD, benzodiazepine) during various periods of his life.  She noted that the Veteran's descriptions of his symptoms were vague and that he was a poor historian.  She further noted the Veteran's medical chart is replete with inconsistencies in his self-report regarding various experiences and events during his treatment episodes beginning in 1968 to the present.  She stated these inconsistencies appear to be more of a reflection of years of debilitating symptoms that have, at times, impaired the Veteran's memory and sense of reality rather than evidence of outright malingering.  The examiner noted that concerning the question as to whether the Veteran has PTSD related to events that occurred during his military service, there was no direct evidence in support of a fear of being ridiculed for having "mutilated" genitalia while in the military.  The Veteran reported feeling that he should never have been drafted in  the military because of his "mutilated genitalia".  However, references to his  testicle surgery and the associated delusions do not appear until the Veteran     began treatment at the Brockton VA Medical Center in the last 10 years and that there was no evidence of his body dysmorphic disorder before the last 10 years.

In deciding this claim, the Board has carefully considered the Veteran's lay assertions as to his service experience.  It is the duty of the Board to analyze the credibility and probative value of the evidence, account for the evidence that it  finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  For the reasons set forth above, the Board finds that the Veteran's contentions are not credible.  Evidence close in time to the Veteran's three month period of service and in the 7 years thereafter, reveals that the Veteran expressed no concerns regarding bad experiences in service, nor did he espouse any concerns regarding his genital area.  Indeed, he was noted to have a good sexual adjustment.  As noted by the 2011 VA examiner, the Veteran's preoccupation with his childhood surgery and its impact on his body image was not evident until the 1990s.  

It is after that time that the Veteran has begun espousing to clinicians that his military experience was negatively impacted due to his perceived genital mutilation, and these clinicians have in turn accepted the Veteran's statements as factual when rendering diagnoses of PTSD.  However, the Board finds the evidence close in time to service, wherein the Veteran had no complaints concerning military service, his childhood surgery, or his genital area to be significantly more credible than the recollections of the Veteran being reported approximately 40 years after his discharge from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the significant time delay between the affiants' observations and the date   on which the statements were written and conflicting statements of the veteran     are factors that the Board can consider and weigh against a veteran's lay evidence).     As noted by the 2011 VA examiner, the numerous inconsistencies in the Veteran's self-report regarding various experiences and events during his treatment episodes beginning in 1968 to the present appear to be more of a reflection of years of debilitating psychiatric symptoms that have, at times, impaired the Veteran's memory and sense of reality.  

For the reasons set forth above, the Board finds that the information provided by  the Veteran concerning his military experience is simply not reliable or credible, when considered in light of all of the evidence of record.  Moreover, while various clinicians have diagnosed PTSD, such diagnoses were based on the history provided by the Veteran, which the Board has found to lack credibility.  As such, diagnoses based on that history have no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

Absent credible evidence of an in-service stressor, the claim for service connection for PTSD must be denied.  See Arzio v. Shinseki, 602 F.3d 1343, 1346 (Fed. Cir. 2010) (stating that 3.304(f) makes clear that credible evidence of an in-service stressor is a mandatory or compulsory element in any claim for disability compensation for PTSD).  Discussion of the remaining criteria for service connection for PTSD set forth in the governing regulation is therefore unnecessary.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for PTSD is denied.  

In reaching the above conclusions, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied. 




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


